WELLS, Judge.
This case is controlled by our decision in United Services Auto. Assn. v. Universal Underwriters Ins. Co., 104 N.C. App. 206, 408 S.E.2d 750, disc, review allowed, 330 N.C. 445, 412 S.E.2d 81 (1991). In United Services, this Court was faced with the identical issue of determining primary and secondary coverage between insurance policies issued by Universal and USAA. The facts of United Services reveal that USAA insured cars owned by Sanford E. Isenhour (hereinafter “Isenhour”). Universal provided coverage to Warden Motors in Forsyth County, North Carolina. Isenhour went to Warden Motors on 27 January 1988 for the purpose of purchasing a truck and was given permission to test drive a 1981 Ford truck. Isenhour ran into the rear of another vehicle while test driving the truck. As a result of this collision, the owner of the other vehicle filed a personal injury action against Isenhour which was eventually settled by USAA.
USAA then made demands on Universal to reimburse them for the cost of settling the Isenhour case which Universal refused. USAA then filed a declaratory action seeking a declaration that the garage policy issued by Universal was primary coverage in an accident involving an automobile owned by Warden Motors. The trial court then examined pertinent provisions in each policy and concluded that the Universal policy provided primary coverage. On appeal, this Court examined the applicable provisions found in the USAA and Universal policies and determined that the trial court was correct in determining the Universal policy provided primary coverage.
Our review of the United Services case and the present case reveals that these cases are not distinguishable. The competing provisions in United Services and the present case are nearly iden*470tical and the facts relating to the application of these provisions are nearly identical as well. Therefore, we are bound by this Court’s rationale and decision in United Services. Accordingly, the decision of the trial court in this case is reversed and this case is remanded for entry of judgment consistent with this opinion.
Reversed and remanded.
Judges Lewis and Walker concur.